DISMISS; and Opinion Filed March 24, 2015.




                                         S   In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                      No. 05-14-01413-CV

                           OZELLE CANNONIER, Appellant
                                      V.
                   DON I. ANYANWU AND JOEL U. OKERE, Appellees

                      On Appeal from the 192nd Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-13-09338

                              MEMORANDUM OPINION
                 Before Chief Justice Wright, Justice Myers, and Justice Evans
                                   Opinion by Justice Myers
       The filing fee, docketing statement, and clerk’s record in this case are past due. By

postcard dated November 3, 2014 we notified appellant the $195 filing fee was due. We directed

appellant to remit the filing fee within ten days and expressly cautioned appellant that failure to

do so would result in dismissal of the appeal. Also by postcard dated November 3, 2014, we

notified appellant the docketing statement had not been filed in this case. We directed appellant

to file the docketing statement within ten days. We cautioned appellant that failure to do so

might result in dismissal of this appeal. By letter dated January 23, 2015, we informed appellant

the clerk’s record had not been filed because appellant had not paid for or made arrangements to

pay for the clerk’s record.     We directed appellant to provide verification of payment or

arrangements to pay for the clerk’s record or written documentation that appellant had been

found to be entitled to proceed without payment of costs. We cautioned appellant that failure to
do so would result in the dismissal of this appeal without further notice. To date, appellant has

not paid the filing fee, filed the docketing statement, provided the required documentation, or

otherwise corresponded with the Court regarding the status of this appeal.

       Accordingly, we dismiss this appeal. See TEX. R. APP. P. 37.3(b); 42.3(b), (c).




                                                     /Lana Myers/
                                                     LANA MYERS
                                                     JUSTICE

141413F.P05




                                               –2–
                                       S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

OZELLE CANNONIER, Appellant                        On Appeal from the 192nd Judicial District
                                                   Court, Dallas County, Texas
No. 05-14-01413-CV        V.                       Trial Court Cause No. DC-13-09338.
                                                   Opinion delivered by Justice Myers. Chief
DON I. ANYANWU AND JOEL U.                         Justice Wright and Justice Evans
OKERE, Appellees                                   participating.

       In accordance with this Court’s opinion of this date, this appeal is DISMISSED.

        It is ORDERED that appellees DON I. ANYANWU AND JOEL U. OKERE recover
their costs of this appeal from appellant OZELLE CANNONIER.


Judgment entered this 24th day of March, 2015.




                                             –3–